MORTON, District Judge.
This case was heard on the petition for the writ, the motion to dismiss, and the answer. , Such evidence was introduced as either party desired to offer.
The facts are similar to those in the Crowley Case, 268 Fed. 1016, with which this was heard, except that no question is made but what Payne was in the state of Michigan at the time alleged in the complaints. The only points relied on in his behalf are that the provisions of R. S. § 5278 (Comp. St. § 10126)', and of the Michigan statutes (Comp. Paws 1915, § 15891), require the expenses of extradition to be paid by the demanding state, and that in this case the demanding state has expressly exempted itself from paying them, and they are in fact being paid by a creditor of Crowley & Co., who was pursuing him.
This same point was raised and argued in the Graves Case, 269 Fed. 461, which I have just decided and is covered by what is said in the opinion in that case and the decision there cited.
The petition must be dismissed. Inasmuch as all questions of law involved have been settled by decisions of the United States Supreme Court, and there is no doubtful question of fact, the execution of the extradition warrant ought not to be further interfered with or delayed by these proceedings. I shall therefore follow the practice ápproved in this circuit hy Judges Putnam and Powell in Storti’s Case (C. C.) 109 Fed. 809, although I am aware that some doubt has been expressed about it, and refuse to allow an appeal, which in my opinion would be frivolous.
Petition dismissed.